Citation Nr: 0300181	
Decision Date: 01/06/03    Archive Date: 01/15/03

DOCKET NO.  93-11 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to a higher initial evaluation for lumbar 
paravertebral fibromyositis, evaluated as 20 percent 
disabling prior to November 29, 1994, and as 40 percent 
disabling beginning November 29, 1994.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke


REMAND

The veteran served on active duty from January 1983 to 
April 1991, with three years of unverified additional 
prior active duty.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.

In November 1998, this case was remanded to the RO to 
afford the veteran a hearing before a member of the Board 
appearing at the RO, in accordance with his October 1998 
request.

A review of the record shows that the veteran testified 
before a member of the Board appearing locally in May 
1993.  In July 1994, the Board remanded the case for 
further development.  During the course of developing the 
veteran's claim, the Board member left employment with the 
Board.  Accordingly, the Board issued a letter to the 
veteran asking him whether he wished to have a second 
hearing before a member of the Board who would participate 
in deciding his claim.  The veteran replied in the 
affirmative in October 1998.  The record does not show 
that the veteran has withdrawn his required for a hearing 
before a member of the Board.

A remand by the Court or Board confers on the claimant, as 
a matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The 
Board finds it is necessary to remand this claim for 
compliance with the November 1998 remand order.

To ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following 
development:

The RO should schedule the veteran for 
a hearing before a member of the Board 
at the RO.

Thereafter, the case should be returned to the Board, if 
in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).



